I concur in the judgment. The evidence does not, in my opinion, fairly furnish *Page 350 
sufficient support for a conclusion that the defendant was guilty of any negligence with relation to the plaintiff or his assignor. If in doing the work it had contracted with the city to do, it used reasonable care to avoid injury to the property of others, concededly it cannot be held to have been negligent. To my mind there is nothing in the record fairly warranting a conclusion that it knew, or had any reason to believe, that the basement walls were in such a condition that a possible rainfall, while its work was in progress, might cause water to penetrate the same and thus gain access to the basements, or that there was anything reasonably putting it to inquiry regarding this matter. Apparently the owners themselves were fully aware of the work being done. I am entirely unable to see any reasonable support for a conclusion that defendant failed to use reasonable care to avoid injury to the property of those fronting on the line of the work.